DETAILED ACTION
It would be of great assistance to the Office if all incoming papers pertaining to a filed application carried the following items: 
1.	Application number (checked for accuracy, including series code and serial no.).
2.	Group art unit number (copied from most recent Office communication).
3.	Filing date.
4.	Name of the examiner who prepared the most recent Office action.
5.	Title of invention.
6.	Confirmation number (See MPEP § 503).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5, 6, 8, 12, 13, 15, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamaker et al. (US 2020/0035206) in view of Tall et al. (US 2018/0033405).

claim 1, claim 8 and claim 15, Hamaker discloses a method, a non-transitory computer-readable storage medium and a computer system for distributed foveated rendering (foveal processing [0135]) between a remote computer (host device 11 of fig. 1) and an 2end user device that presents images on a display (virtual reality headset12 of fig. 1) based on user gaze (eye-tracking sensors to detect eye movements and direction of focus [0098], [0135]), the method implemented 3on the end user device and comprising: 4receiving, from the remote computer (receiving from host 11 of figs. 1, 5a), a background image (background layer of fig. 3A) and a foreground 5image (foreground layer of fig. 3C); 610generating a composite image by scaling up the background image to the image 11display region and by overlaying the foreground image (composite image of figs. 2 and 4 [0109]) based on gaze data of a user of the end 12user device (image composition is based on user’s focus [0135]); 13warping the composite image (composing frames at S66 based on determined required adjustment at S65 of fig. 6 [0139 – 0142]); and 14presenting the warped composite image in the image display region of the display (data is then displayed on the display devices comprising the eyepieces at Step S67 [0153]). Hamaker does not explicitly disclose that 6the background image has a lower resolution than the foreground image 7and has first dimensions that are smaller than an image display region of the display, and 8the foreground image has second dimensions that are equal to a foveated 9region located within the image display region.
In the same field of endeavor, Tall discloses adaptive image rendering based on eye tracking (ABSTRACT) wherein: 6aa a background image (encoded outside region 616 of fig. 6A) has a lower resolution than a foreground image (encoding fovea region at 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hamaker and teachings of Tall, such that back ground and foreground images received form remote computer were encoded according to disclosure of Tall, with motivation to significantly reduces the bandwidth and time used to transmit each image (Tall [0095]).
As to claim 15 (dependent on 1), claim 112 (dependent on 8) and claim 116 (dependent on 15), Hamaker discloses the method, the non-transitory computer-readable storage medium and the computer system, wherein the end user device comprises a virtual reality 2headset (virtual-reality headset [0096]), and wherein the composite image is warped based on a warp compensation for a lens of 3the virtual reality headset (lens correction in order to account for the distortion caused by lenses provided to enable the user to focus on the eyepieces [0152]).  
1 As to claim 16 (dependent on 5), claim 113 (dependent on 12) and claim 117 (dependent on 16), Hamaker in view of Tall discloses the method, the non-transitory computer-readable storage medium and the computer system, wherein warping the composite image comprises 2repositioning a presentation boundary of the scaled up .  

Claim 2, 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamaker in view of Tall and Wilson et al. (US 9,779,478).
1 As to claim 12 (dependent on 1), claim 19 (dependent on 8) and claim 120 (dependent on 15), Hamaker in view of Tall discloses the method, the non-transitory computer-readable storage medium and the computer system, wherein background image is scaled up (Tall, [0094 – 0095]) and wherein an internal region of the background image (Hamaker, portion of background image 3A of fig. 3A and 4) and a boundary 4region of the overlaid foreground image (Hamaker, boundary of  foreground layer image 3C of fig. 3C and 4) are 5overlapping (Hamaker, overlapping as shown in figs. 2 and 4), but does not explicitly disclose generating the composite image further 2comprises: 3blending an internal region of the background image and a boundary 4region of the overlaid foreground image.  
In the same field of endeavor, Wilson discloses a method generating the composite image 2comprises: 3blending (blending, col. 4, lines 5 – 30) an internal region of the background image (background region, col. 4, lines 5 – 30) and a boundary 4region of the overlaid foreground image (transitional region surrounds the HR inset portion, col. 4, lines 5 – 30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hamaker and . 

Claim 7, 14, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamaker in view of Tall and Ambrus et al. (US 2017/0115488).
1 As to claim 17 (dependent on 1) and claim 114 (dependent on 8), Hamaker discloses the method and the non-transitory computer-readable storage medium, method further comprising: 2sending (from sensor 15 of fig. 1) the gaze data of the user (Hamaker, user’s eye focus [0135]) and orientation data of 3the end user device (Hamaker, user’s orientation [0134]), wherein: 4the background image is rendered by the system based on the 5orientation data (Hamaker, rendering background image based on user’s movement [0139]), 6the foreground image is rendered by the system based on the 7gaze data (Hamaker, rendering foreground image based on user’s focus [0139]), and 8warping the composite image comprises repositioning a presentation 9boundary of the scaled up (Tall, [0094 – 0095]) background image based on updated orientation data of the end 10user device (Hamaker, re-composing eyepieces’ frame based on display data in the location of required view [0134 – 0141]), but fails to disclose sending image related data data to the remote computer and wherein image is rendered by remote computer.
In the same field of endeavor, Ambrus discloses remote rendering for virtual reality images (TITLE), the method comprising sending request for rendering data (send 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hamaker and Tall and the teachings of Ambrus such that gaze and orientation data was sent to the remote computer and the foreground and background images were rendered by remote computer as disclosed by Ambrus, with motivation to provide necessary resources to improve rendering (Ambrus, [0013]).
As to1 claim 118 (dependent on 8), Hamaker discloses the computer system, wherein the operations of the end user device 2further comprise sending (by sensor 15 of fig. 1), the gaze data of the user (Hamaker, user’s eye focus [0135]) and orientation data 3of the end user device (Hamaker, user’s orientation [0134]), wherein performing operation comprising: 6rendering the background image based on the orientation data (Hamaker, user’s orientation [0134]); 7rendering the foreground image based on the gaze data (Hamaker, rendering foreground image based on user’s focus [0139]); and displaying8displayingdis the background image and the foreground image to the end user device (Hamaker, re-composing eyepieces’ frame based on display data in the location of required view [0134 – 0141]), but Hamaker in view of Tall does not explicitly disclose  the operations of the end user device 2further comprise sending, to the remote computer, the image related data, wherein remote computer comprises second memory storing second 4instructions that, upon execution on the remote computer, configure the remote computer to 5perform second operations comprising: 6rendering image; and 8sending the rendered image to the end user device.  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hamaker and Tall and the teachings of Ambrus such that gaze and orientation data was sent to the remote computer and the foreground and background images were rendered by remote computer as disclosed by Ambrus, with motivation to provide necessary resources to improve rendering (Ambrus, [0013]).
1As to claim 119 (dependent on 18), Hamaker in view of Tall discloses the computer system, wherein warping the composite image comprises 2repositioning a presentation boundary of the scaled up (Tall, [0094 – 0095]) background image based on orientation 3data of the virtual reality headset (Hamaker, re-composing eyepieces’ frame based on display data in the location of required view [0134 – 0141]).  




Allowable Subject Matter
Claims 3, 4, 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
1 As to claim 13 (dependent on 1), the Prior Art of record fails to disclose the method, further comprising: 2determining a brightness difference between a first pixel from the overlaid 3foreground image and a second pixel from the scaled up background image, wherein the first 4pixel and the second pixel correspond to a same object visible in the composite image; and 5adjusting a brightness of the first pixel based on a comparison of the brightness 6difference to a predefined threshold. (Emphasis Added).
1 As to claim 110 (dependent on 8), the Prior Art of record fails to disclose the non-transitory computer-readable storage medium, wherein the 2operations further comprise: 3determining a brightness difference between a first pixel from the overlaid 4foreground image and a second pixel from the scaled up background image, wherein the first 5pixel and the second pixel correspond to a same object visible in the composite image; and 6adjusting a brightness of the first pixel based on a comparison of the brightness 7difference to a predefined threshold.  (Emphasis Added).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY BOLOTIN whose telephone number is (571)270-5873.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.